Name: 2013/560/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2011
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/174 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2011 (2013/560/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for the Development of Vocational Training for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Centre for the Development of Vocational Training for the financial year 2011, together with the Centres replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EEC) No 337/75 of the Council of 10 February 1975 establishing a European Centre for the Development of Vocational Training (4), and in particular Article 12a thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A7-0073/2013), 1. Grants the Director of the European Centre for the Development of Vocational Training discharge in respect of the implementation of the Centres budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Centre for the Development of Vocational Training, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 17. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 39, 13.2.1975, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for the Development of Vocational Training for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Centre for the Development of Vocational Training for the financial year 2011, together with the Centres replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EEC) No 337/75 of the Council of 10 February 1975 establishing a European Centre for the Development of Vocational Training (4), and in particular Article 12a thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A7-0073/2013), A. whereas the European Centre for the Development of Vocational Training (the Centre), which is located in Thessaloniki, was established by Regulation (EEC) No 337/75, B. whereas the Court of Auditors stated that it has obtained reasonable assurances that the Centres annual accounts for the financial year 2011 are reliable and that the underlying transactions are legal and regular, C. whereas on 10 May 2012, Parliament granted the Director of the Centre discharge for the implementation of the Centres budget for the financial year 2010 (6), and in its resolution accompanying the discharge decision, inter alia:  noted the Centres commitment to exhaust the previous years contributions from Norway and Iceland in 2012; called on the Centre to keep the discharge authority informed of the use of those contributions,  welcomed the Centres commitment to further reduce its carry-overs by monitoring standardised templates of budget execution (commitments, payments) and procurement progress,  called on the Centre to put further efforts into reducing carry-over appropriations in order to respect the principle of annuality more fully; reminded the Centre that this can be done by refining its programming and monitoring system and by initiating contracts earlier in the calendar year,  called on the Centre to reduce the transfers of commitment appropriations made by the Centre between budget lines as much as possible, in order to apply the principle of specification,  noted the Centres performance measurement system (PMS) has been fully implemented and encouraged the Centre to further develop qualitative assessments to supplement the more quantitative PMS indicators,  called on the Centre to inform the discharge authority of the implementation progress of the remaining recommendations received from the Internal Audit Service (IAS), D. whereas the Centres final budget for the financial year 2011 was EUR 18 870 845, compared to EUR 18 250 000 in 2010, which represents an increase of 3,21 %, E. whereas the contribution of the Union to the Centres budget for the financial year 2011 was EUR 16 987 000, compared to EUR 16 920 000 in 2010, which represents an increase of 0,39 %, F. whereas the economic result of the year was a negative one of EUR  483 296,74, Budgetary and financial management 1. Notes from the Centres annual accounts for the financial year 2011 that the Centre was granted an amending budget of EUR 1 106 655, which made a total budget of EUR 18 870 845 after amendments; 2. Takes note of the Governing Boards statement in its opinion on the Centres 2011 Annual Account that the 2011 budget financed by the Union contribution has been fully implemented; 3. Observes that the Centre receives annual contributions from two third countries which benefit from its work; notes that Norway and Icelands contribution to the Centres budget for the financial year 2011 amounted to EUR 407 066,59; recalls that those funds are managed as assigned revenue, requiring them to be allocated to specific projects; welcomes the fact that in 2011, the target was reached and 100 % of the planned budget was executed; calls on the Centre to keep the discharge authority informed of the use of those contributions; 4. Welcomes the development of a comprehensive set of processes to monitor and report on the implementation of the annual work programme and the deployment of resources; notes, however, that further improvements are needed given that 67 of a total of 77 budget transfers were made at the end of 2011, demonstrating weaknesses in budgetary planning and programme planning; calls for structural measures to be taken to remedy the situation; 5. Welcomes the fact that the cancelled payments appropriations fell from 14 % in 2010 to 5,2 % in 2011; Carry-over appropriations 6. Acknowledges from the annual accounts that EUR 0,9 million (5 %) was carried over to 2012; notes, furthermore, that the carry-overs include EUR 0,6 million appropriations for Title II Administrative Expenditure (37 % of total Title II appropriations); calls on the Centre to inform the discharge authority of the actions taken to address this deficiency as the excessive level of carry-overs for Title II is at odds with the budgetary principle of annuality; 7. Takes note that the Centre has had differentiated appropriations for Title III since 2004, which explains why no carry-overs of appropriations for operating activities appear in the calculation of the budget outturn, other than non-automatic carry-over approved by the Governing Board; Transfers 8. Takes note that the Centre transferred EUR 699 920 from Title I to Titles II and III (EUR 204 620 and EUR 495 300 respectively), pursuant to Article 23 of the Financial Regulation; calls on the Centre to inform the discharge authority about actions to be taken to address this deficiency as the situation indicates weaknesses in budget planning and programming and it is at odds with the principle of specification; Grants 9. Acknowledges from the Court of Auditors that annually, the Centres financing of grants for vocational education and training amounts to about EUR 1 million; notes, moreover, that there were significant delays in the closing of grants for the year 2010 because beneficiaries submitted their final reports on activities late and the Centre itself was late in the verification of those reports and the processing of final payments; calls on the Centre to inform the discharge authority of the actions it has taken to address this deficiency; 10. Acknowledges that according to the Centre, delays in the payment of the final balance of the 2010 grants that occurred in 2011 are due to a particularly heavy work programme during 2010, combined with a temporary under-staffing of the team coordinating the network due to unforeseen long-term absence; Human resources 11. Acknowledges that on 31 December 2011, 97 of the 101 posts on the establishment plan were occupied; 12. Welcomes the fact that in 2010, the Centre finalised an online tool for recruitment, namely RECON  Recruitment Online, which will help the Centre increase the speed and efficiency of its recruitment; 13. Deplores the fact that the recruitment procedure for the new director was declared unfruitful in 2011 and that this post, vacant since 15 October 2010, has not been filled in the course of 2012; Performance 14. Notes with satisfaction that the Centre made Gantt charts for all key operational activities of 2011 available, as requested by the discharge authority; 15. Notes from the annual accounts that PMS has been fully implemented and encourages the Centre to further develop qualitative assessments to supplement the more quantitative PMS indicators; 16. Invites the Commission, together with the European Training Foundation, the European Centre for the Development of Vocational Training, European Foundation for the Improvement of Living and Working Conditions and the European Agency for Safety and Health at Work to further explore the synergies that exist between those agencies and to report to the discharge authority on the possible deeper integration of those four agencies; invites those agencies and the Commission to evaluate whether closer cooperation could lead to economies of scale and optimisation of their performance; Cooperation with the European Training Foundation (ETF) 17. Notes that in November 2009, the cooperation agreement between the Centre and ETF was renewed for the period 2010-2013; acknowledges that each year, in the context of the cooperation framework, the Centre and ETF draft a joint work programme which is annexed to the work programmes of each Agency; 18. Establishes that in 2011, the Centre and ETF further systematised their cooperation to maximise the benefits for their respective mandates, which resulted in the organisation of knowledge sharing seminars, collaboration in the area of qualifications development and the implementation of common Union instruments, in cooperating for the preparation of the 2012 reporting progress of candidate countries, as part of the follow up to the Bruges communiquÃ © on enhanced European Cooperation in Vocational Education and Training; Internal audit 19. Welcomes the information provided by the Centre by letter of 23 February 2012 to the effect that all seven IAS recommendations from 2009 have been implemented by the end of December 2011; calls on the Centre to inform the discharge authority of the implementation progress of the 2010 recommendations; 20. Welcomes the information received by letter of 23 February 2012 to the effect that all baseline requirements for Internal Control Standards (ICS) 8 were fully met by the end of 2011; takes note of the Centres commitment to meet the baseline requirements for ICS 10 during the first semester of 2012; Internal audit capability (IAC) 21. Acknowledges, nevertheless, observations from the Centre that the IAC functions are now covered either by external contractors (for example, an audit of the Centres financial software was contracted out and concluded in 2011) or by internal project groups, as relevant; notes, moreover, that the Centre has finished documenting all the main procedures (an external auditor has been contracted to steer this process) and trainings have been organised to ensure the implementation of the annual work programme and effective controls; 22. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 17. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 39, 13.2.1975, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 148. (7) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).